PER CURIAM.
The order of the Deputy Commissioner merely states that the factors in Lee Engineering & Construction Co. v. Fellows, 209 So.2d 454 (Fla.1968) have been considered, but findings of fact must be sufficiently stated, if a meaningful review is to be conducted. See Casings, Florida, Inc. v. Williams, 389 So.2d 705 (Fla. 1st DCA 1980); State of Florida, Sunland Training Center at Miami v. Caldwell, 388 So.2d 640 (Fla. 1st DCA 1980).
REMANDED for further consideration not inconsistent with this opinion.
ROBERT P. SMITH, Jr. and THOMPSON, JJ., and LILES, WOODIE A., Associate Judge (Retired), concur.